


Exhibit 10.3

 

FORM OF GRANT CERTIFICATE

 

Current Issue of Units —

 

This Grant Certificate confirms that you have been granted the Units identified
below that shall vest pursuant to the vesting schedule specified hereunder. The
Units are subject to the terms of the First Amended and Restated Limited
Partnership Agreement of KKR Holdings L.P., dated October 1, 2009, as amended
(the “Holdings LPA”), and (save for the matters specifically addressed in this
Grant Certificate) to the applicable terms of any other written documents
relating to your interests in KKR Holdings L.P. (which may include a Consent,
Admission and Award Agreement), each of which have been previously executed by
you. Capitalized terms not otherwise defined herein have the meanings set forth
in the Holdings LPA.  In the event of a conflict between any term or provision
contained in the Holdings LPA and this Grant Certificate, the applicable terms
and provisions of this Grant Certificate will govern and prevail.

 

Grant Date:

 

 

Current Issue:

 

Number of Units issued on the Grant Date:

 

Units:

 

Time-Based Vesting

 

The following table presents the percentage of Units issued and/or disclosed to
the Limited Partner on the Grant Date that will contingently vest and become
Contingently Vested Units as of each applicable vesting date.

 

Vesting Date

 

Percentage of Units Vesting

 

 

 

 

%

 

 

 

 

Cumulative Vesting Through

 

100

%

 

Additional Vesting Provision

 

Each Unit issued to the Limited Partner on the Grant Date shall be subject to
the following additional vesting provision until the earlier of (i) the Transfer
Restrictions End Date for such Unit and (ii) the date on which the
non-competition and non-solicitation covenants contained in the Limited
Partner’s Confidentiality and Restricted Covenant Agreement expire:

 

The Limited Partner shall not (i) become a Terminated Limited Partner due to
Cause or (ii) with respect only to those Units with respect to which the
Transfer Restrictions End Date has not occurred, breach the confidentiality,
non-competition and non-solicitation provisions set forth in the Limited
Partner’s Confidentiality and Restrictive Covenant Agreement.

 

 

1

--------------------------------------------------------------------------------


 

The foregoing additional vesting provision shall be considered an “Additional
Vesting Provision” for the purposes of the Holdings LPA.

 

In Witness Whereof, the parties hereto have executed this Grant Certificate as
of the date specified under the signature of the Limited Partner

 

 

KKR HOLDINGS L.P.

 

By:

KKR HOLDINGS GP LIMITED,

 

its general partner

 

 

 

 

By:

 

 

 

2

--------------------------------------------------------------------------------


 

In Witness Whereof, the undersigned Limited Partner has caused this signature
page to the Grant Certificate of KKR HOLDINGS L.P. to be duly executed on the
date specified under the signature of the Limited Partner.

 

“LIMITED PARTNER”

 

Name:

 

Dated:

 

3

--------------------------------------------------------------------------------
